DETAILED ACTION
Claims 1–22 are currently pending in this Office action.  Claims 1–5, 8, 9, and 11–22 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9–10, filed 04/23/2021, with respect to the rejection(s) of claim(s) 6, 7, and 10 under 35 U.S.C. 103 over Coventry et al. (US 5300562 A) in view of Byerley et al. (US 3663489 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejection is withdrawn in light of the amendment to claim 6 narrowing the cyclic urea-dialdehyde crosslinking compound.  However, upon further consideration, a new ground(s) of rejection is made below.

Drawings
	The previous objections to Figs. 1A and 3 are withdrawn in light of the 04/23/2021 replacement sheet correcting Fig. 1A and the 04/08/2021 amendment to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 at lines 2–3 recites “the at least one cyclic urea-dialdehyde crosslinking compound comprises 4,5-dihydroxyimidazolidin-2-one” (emphasis added).  This is broader than underlying claim 6, which limits the crosslinking compound by the transitional phrase “consists of” in line 5.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 7989367 B2) in view of Reibnitz et al. (US 2764573 A).
	With respect to claim 6, Boyer is directed to a fiberglass insulation product, wherein the insulation product comprises a cured formaldehyde-based resin as binder; and a fiberglass mat or batt.  Abstract, col. 3, ll. 37–41, 56–60.  The formaldehyde-based resin binder is a phenol-formaldehyde resin modified with urea (PUF or PFU resin) and cured.  Id. at col. 5, ll. 30–37.  These formaldehyde-based resin binders strongly bond between fibers sufficient elasticity and thickness recovery to allow for reasonable shipping and in-service deformation.  col. 5, ll. 55–59.

	Reibnitz discloses a resinous condensation product of glyoxal monourein and formaldehyde, with or without urea.  Claims 9, 11.  Phenol is included to form a resin with the formaldehyde.  col. 2, ll. 25–29.  The monourein compound has a structure of:

    PNG
    media_image1.png
    82
    183
    media_image1.png
    Greyscale

where R1 and R2 are hydrogen atoms, identical or different organic radicals, and X is oxygen or sulfur.  In one embodiment, the compound is a glyoxal monourein having the formula: 

    PNG
    media_image2.png
    136
    161
    media_image2.png
    Greyscale
.
The resulting resinous condensation binder product prepared with the monourein exhibits better elasticity properties than those without the same.  col. 2, ll. 33–37.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, the monourein compound of has the same structure as the compounds defined as a cyclic urea-dialdehyde crosslinking compound in claim 7 and the present disclosure.
	Given that Boyer employs a phenol-urea-formaldehyde binder and the advantages of the cyclic-urea-dialdehyde compound of Reibnitz, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a binder crosslinked with a cyclic urea-dialdehyde compound as claimed in order to improve binder elasticity.

	Reibnitz discloses a resinous condensation product of glyoxal monourein and formaldehyde, with or without urea.  Claims 9, 11.  Phenol is included to form a resin with the formaldehyde.  col. 2, ll. 25–29.  The monourein compound has a structure of:

    PNG
    media_image1.png
    82
    183
    media_image1.png
    Greyscale

where R1 and R2 are hydrogen atoms, identical or different organic radicals, and X is oxygen or sulfur.  In one embodiment, the compound is a glyoxal monourein having the formula: 

    PNG
    media_image2.png
    136
    161
    media_image2.png
    Greyscale
.
The resulting resinous condensation binder product prepared with the monourein exhibits better elasticity properties than those without the same.  col. 2, ll. 33–37.
	Given that Boyer employs a phenol-urea-formaldehyde binder and the advantages of the cyclic-urea-dialdehyde compound of Reibnitz, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a binder crosslinked with a cyclic urea-dialdehyde compound as claimed in order to improve binder elasticity.
	With respect to claim 10, Boyer discloses a fiber glass insulation produce comprising glass fibers and a binder consisting of a crosslinked phenol-urea-formaldehyde binder, but is silent as to where the cyclic urea-dialdehyde crosslinking compound comprises 4,5-dihydroxyimidazolidin-2-one.
	Reibnitz discloses a resinous condensation product of glyoxal monourein and formaldehyde, with or without urea.  Claims 9, 11.  Phenol is included to form a resin with the formaldehyde.  col. 2, ll. 25–29.  The monourein compound has a structure of:

    PNG
    media_image1.png
    82
    183
    media_image1.png
    Greyscale

where R1 and R2 are hydrogen atoms, identical or different organic radicals, and X is oxygen or sulfur.  4,5-dihydroxyimidazolidin-2-one corresponds to the above formula where R1 and R2 are both hydrogen atoms and X is an oxygen.
	Given that Boyer employs a phenol-urea-formaldehyde binder and the advantages of the cyclic-urea-dialdehyde compound of Reibnitz, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a binder crosslinked with 4,5-dihydroxyimidazolidin-2-one in order to improve binder elasticity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768